Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 6/1/2022, in which claims 1, 3-8, 10-13, 16-19, 21 and 22 are amended. No claims are newly added or canceled. The amendment after FINAL will be entered.
Claims 1, 3-8, 10-13, 16-19, 21 and 22 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/CN2019/093778, filed on 6/28/2019. The instant application claims foreign priority to CN 201810721327.6 filed on 6/29/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application on 12/29/2020. It is noted that the certified copy of the foreign priority document, accompanied by an English translation and statement of translation accuracy, has been made of record on 3/3/2022, which perfects foreign priority. Hence, the effective filing date of the instant application is 6/29/2018.

	Withdrawn Rejections
Applicant’s amendment, filed on 6/1/2022, with respect to the rejection of claims 1, 3-8, 10-13, 16-19, 21 and 22 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims to rectify the lack of clarity regarding the term “oligosaccharic” in relation to the variable “m” by replacing “oligosaccharic” with “saccharic”. The rejection is hereby withdrawn.
Applicant’s amendment, filed 6/1/2022, with respect to the rejection of claims 10 and 11 under 35 U.S.C. § 112(d), has been fully considered and is persuasive.  Applicant has amended the claims to replace terms such as “trisaccharide” with numerically defined degrees of polymerization, such that the amended claims properly further limit base claim 1. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or reasonably suggest a composition comprising a compound of formula (IV) where the claimed conditions regarding the amount of guluronic acid being 1-30% and the amount of saccharic diacids with m+m’=1 and 2 being no less than 50%, are met.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/           Primary Examiner, Art Unit 1623